       Case 7:20-cv-00196 Document 32 Filed on 08/19/21 in TXSD Page 1 of 3
                                                                                       United States District Court
                                                                                         Southern District of Texas

                                                                                            ENTERED
                                                                                          August 19, 2021
                            UNITED STATES DISTRICT COURT
                                                                                         Nathan Ochsner, Clerk
                             SOUTHERN DISTRICT OF TEXAS
                                 MCALLEN DIVISION

PHI HEALTH, LLC f/k/a PHI AIR         §
MEDICAL, L.L.C.,                      §
                                      §
      Plaintiff,                      §
                                      §
VS.                                   §
                                      §
WFAS, INC.                            §
                                      §
      Defendant.                      §
HIDALGO COUNTY EMERGENCY              §
SERVICE FOUNDATION, d/b/a Hidalgo § CIVIL ACTION NO. 7:20-cv-00196
County EMS, and d/b/a South Texas Air §
Med,                                  §
                                      §
      Intervenor,                     §
                                      §
VS.                                   §
                                      §
PHI HEALTH, LLC f/k/a PHI AIR         §
MEDICAL, L.L.C.,                      §
                                      §
      Defendant.                      §

                                   OPINION AND ORDER

         The Court now considers Plaintiff and Intervenor’s “Joint Motion to Amend Judgment, or

in the Alternative, Relief from Judgment or Order.”1 On August 11, 2021, Plaintiff and Intervenor

filed a joint motion for dismissal explaining that “[t]he Parties stipulate and agree to the dismissal

of this case.”2 The Court granted dismissal under Federal Rule of Civil Procedure 41(a)(2) one day

later.3 In the instant joint motion, Plaintiff and Intervenor now complain that the case should not



1
  Dkt. No. 31.
2
  Dkt. No. 29 at 2, ¶ 6.
3
  Dkt. No. 30.


1/3
       Case 7:20-cv-00196 Document 32 Filed on 08/19/21 in TXSD Page 2 of 3




have been dismissed. Specifically, Plaintiff and Intervenor “mistakenly included language in the

Motion to Dismiss and Order requesting a dismissal of ‘this case’ and ‘proceeding’ rather than

merely [Intervenor’s] ‘claim’ against [Plaintiff]” and did not realize the error until after the Court

had dismissed and closed the case.4 The parties seek relief under Federal Rules of Civil

Procedure 59(e) or 60(b)(1).5

         Rule 59(e) permits a motion to “alter or amend a judgment” if it is filed within 28 days

after entry of the subject judgment. “A motion to alter or amend the judgment under Rule 59(e)

must clearly establish either a manifest error of law or fact or must present newly discovered

evidence and cannot be used to raise arguments which could, and should, have been made before

the judgment issued.”6 Contrary to the parties’ argument that they “did not agree to, nor did they

intend to agree to, the dismissal of [Plaintiff’s] claim [sic] breach of contract claim against

[Defendant],”7 Plaintiff and Intervenor’s August 11th joint motion quite clearly moved for “the

dismissal of this proceeding” and “the dismissal of this case” without prejudice.8 The Court

therefore holds that there was no “manifest error of law or fact” in the Court’s dismissal order and

that the parties should have correctly matched their language to their intentions in the first place,

or withdrawn their joint motion, before the Court’s order of dismissal issued.

         However, under Rule 60(b)(1), the Court may relieve a party or its counsel from a final

judgment or order for mistake, inadvertence, or excusable neglect. Although generally an

attorney’s careless error or inadvertent mistake are not sufficient excuses for relief under




4
  Dkt. No. 31-1 at 2, ¶¶ 4–5.
5
  Id. ¶ 6.
6
  Schiller v. Physicians Res. Grp., 342 F.3d 563, 567 (5th Cir. 2003) (quotations omitted).
7
  Dkt. No. 31-1 at 2, ¶ 3.
8
  Dkt. No. 29 at 1–2, ¶¶ 1, 6.


2/3
       Case 7:20-cv-00196 Document 32 Filed on 08/19/21 in TXSD Page 3 of 3




Rule 60(b)(1),9 Rule 60(b) is to be given a liberal construction,10 and whether to grant or deny

relief under Rule 60(b) lies within the discretion of this Court.11 Considering that the motion for

relief from the Court’s order of dismissal was filed quickly, and that the order of dismissal was not

predicated on the merits of any claim, and that Plaintiff and Intervenor jointly seek relief from the

order of dismissal,12 the Court finds that equity favors reopening this case to permit Plaintiff to

pursue its breach of contract claim. The Court GRANTS the joint motion for relief from the order

of dismissal.13 The Court ORDERS that Intervenor’s claim for intentional violation of

Intervenor’s automatic bankruptcy stay remains dismissed without prejudice but that Plaintiff’s

claim against Defendant for breach of contract is revived. This case is re-opened. All parties’

“[d]eadline to file joint pretrial order, motions in limine, and proposed jury instructions (or

proposed findings of fact & conclusions of law)” is August 23, 2021.14 The Court ORDERS all

parties to appear for a final pretrial conference and trial scheduling on September 14, 2021, at

9:00 a.m.15 The expert designation, discovery, and dispositive motions deadlines have passed.

         IT IS SO ORDERED.

         DONE at McAllen, Texas, this 19th day of August 2021.


                                                          ___________________________________
                                                                       Micaela Alvarez
                                                                  United States District Judge




9
  In re Deepwater Horizon, 988 F.3d 192, 202 (5th Cir. 2021) (Haynes, J., concurring in part and dissenting in part)
(collecting cases).
10
   In re Casco Chem. Co., 335 F.2d 645, 651 n.18 (5th Cir. 1964).
11
   Brittingham v. Wells Fargo Bank, N.A., 543 F. App'x 372, 373 (5th Cir. 2013).
12
   See Seven Elves, Inc. v. Eskenazi, 635 F.2d 396, 402 (5th Cir. 1981) (collecting factors).
13
   Dkt. No. 31.
14
   See Dkt. No. 13 at 3.
15
   The Court modifies this deadline of the October 13, 2020 scheduling order.


3/3
